Order of Appellate Division insofar as it reverses the order of the Special Term of May 5, 1948, and denies the motion affirmed, and first question certified answered in the negative. Appeal from so much of the order of the Appellate Division as reversed the order of Special Term of June 21, 1948, adjudging respondents guilty of contempt dismissed on the ground that the question certified is not determinative of the appeal. (See Civ. Prac. Act, § 603.) No opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE and FULD, JJ. *Page 896